DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/23/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to at least independent claims 1, 10 and 12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 7 and 13-16 objected to because of the following informalities:  
Claim 7 should be depended on claim 1 instead of claim 5.
Claim 13, line 10, the phase “a liquid crystal panel” should be “the liquid crystal panel”;
Claim 14, line 3, the phase “a surface of the transparent substrate” should be “the surface of the transparent substrate” and line 2, the phase “a liquid crystal panel” should be “the liquid crystal panel”;
Claim 15, lines 3 and 4, the phase “a liquid crystal panel” should be “the liquid crystal panel”; and
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3,4 and 6-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10 and 12,  the claim limitations “an angle formed between P1 and P2 is other than 180 degrees, where P1 is a line component obtained by projecting a flying direction of a deposition material of the first oblique angle vapor deposition film on a surface of the transparent substrate, and P2 is a line component obtained by projecting a flying direction of a deposition material of the second oblique angle vapor deposition film on the surface of the transparent substrate” are considered to be indefinite. The claim limitations “an angle formed between P1 and P2 is other than 180 degrees, where P1 is a line component obtained by projecting a flying direction of a deposition material of the first oblique angle vapor deposition film on a surface of the transparent substrate, and P2 is a line component obtained by projecting appear to contradict the disclosure. For example, fig.5 discloses an angle formed between P1 and P2 is 84 degrees (177-93=84 degrees) only, not zero degree, 45 degrees, 90 degrees or 135 degrees. Therefore, it is indefinite.
For the purpose of examination, the examiner will interpret the above limitation as - - “an angle formed between P1 and P2 is 84 degrees, where P1 is a line component obtained by projecting a flying direction of a deposition material of the first oblique angle vapor deposition film on a surface of the transparent substrate, and P2 is a line component obtained by projecting a flying direction of a deposition material of the second oblique angle vapor deposition film on the surface of the transparent substrate” - -. 
Also, dependent Claims 3, 4, 6-9, 11 and 13-16 are rejected by virtue of its dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-9 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike US 2015/0092117 in view of Koike1 US 20120293732.
Regarding claim 1, Koike discloses a phase difference compensation element, in at least figs. 1, 2, 10-13B and 16, comprising: 
a transparent substrate (31;10); 
a first optical anisotropic layer (32;11) that is a birefringent body including an inorganic material (para.118), where an optic axis of the birefringent body is orthogonal to the transparent substrate (para.115 and 206 and fig.1);
a second optical anisotropic layer (33 and 34) that is a birefringent layer obtained by depositing an inorganic material (para.28 and 29), where an angle formed between a direction along which the inorganic material is deposited in the birefringent layer and a surface of the transparent substrate is other than 90° (see figs.11 and 12); and 
wherein the second optical anisotropic layer includes a first oblique angle vapor deposition film (33), and a second oblique angle vapor deposition film (34) having a deposition direction different from a deposition direction of the first oblique angle vapor deposition film (see figs.11 and 12), wherein an angle formed between P1 (Nx1’) and P2 (Nx2’) is 84 degrees (para.208 discloses an angle is great than 70 degrees and less than 90 degrees), where P1 is a line component obtained by projecting a flying direction 
Koike does not explicitly discloses a matching layer in which two or more inorganic oxide films having mutually different refractive indexes are laminated, where the matching layer is disposed between the transparent substrate and the second optical anisotropic layer.
Koike1 discloses a phase difference compensation element, at least fig.1, a matching layer (12, para.51) in which two or more inorganic oxide films having mutually different refractive indexes are laminated (para.49 and 51), where the matching layer is disposed between the transparent substrate (11) and the second optical anisotropic layer (13) for the purpose of diminishing reflection of incident light between it and the transparent substrate as well as the second optical anisotropic layer (para.51).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a matching layer in which two or more inorganic oxide films having mutually different refractive indexes are laminated, where the matching layer is disposed between the transparent substrate and the second optical anisotropic layer as taught by Koike1 in the phase difference 
Regarding claim 3, Koike discloses the inorganic material included in the second optical anisotropic layer is an oxide including at least one selected from the group consisting of Si, Nb, Zr, Ti, La, Ta, Al, Hf, and Ce (para.28 and 29).  
Regarding claim 4, Koike discloses the first optical anisotropic layer is an antireflection layer (para.115 and 206), in which two or more inorganic oxide films having mutually different refractive indexes are laminated (para.115).  
Regarding claim 6, Koike discloses at least one of the inorganic oxide films in the antireflection layer is an oxide film including at least one selected from the group consisting of Ti, Si, Ta, Al, Ce, Zr, Nb, and Hf (para.118).  
Regarding claim 7, Koike1 discloses at least one of the inorganic oxide films in the matching layer is an oxide film including at least one selected from the group consisting of Ti, Si, Ta, Al, Ce, Zr, Nb, and Hf (para.52 and 57) for the purpose of diminishing reflection of incident light between it and the transparent substrate as well as the second optical anisotropic layer (para.51). The reason for combining is the same as claim 1.
Regarding claim 8, Koike discloses Attorney Docket No. a protective layer (35) that is a dielectric film, and is disposed on or above the second optical anisotropic layer (see fig.11).  
Regarding claim 9, Koike discloses the transparent substrate is glass, quartz, crystal, or sapphire (para.104).
Regarding claim 13, Koike in view of Koike1 discloses the phase difference compensation element is a phase difference compensation element for a liquid crystal The Examiner notes: the claim limitations “the phase difference compensation element is a phase difference compensation element for a liquid crystal panel having an average retardance B, wherein an average retardance of the phase difference compensation element is greater than a value that is 0.5 times the average retardance B but less than a value that is 1.5 times the average retardance B, when incident light is tilted by ±5° towards L relative to a main plane of the phase difference compensation element, where L is a direction of a line component on the surface of the transparent substrate and divides the angle formed between the line component P1 and the line component P2 into two, and wherein the average retardance B is an average retardance of a liquid crystal panel with incident light tilted by ±5° towards the pretilt direction of liquid crystal molecules of the liquid crystal panel, when a direction orthogonal to a main plane of the liquid crystal panel is determined as 0°” is considered as intended use limitation, it has been held that a recitation with respect to the manner in which a claimed apparatus in intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Part Masham, 2 USPQ F.2d1647 (1987).  Koike in view of Koike1 discloses all the claimed structural limitations of the phase difference compensation element in claim 1; For instance, the claim limitations, “the phase difference compensation element is a phase difference compensation element for a liquid crystal panel having an average retardance B, wherein an average retardance of the phase difference compensation element is greater than a value that is 0.5 times the average retardance B but less than a value that is 1.5 times the average retardance B, when incident light is tilted by ±5° towards L relative to a main plane of the phase difference compensation element, where L is a direction of a line component on the surface of the transparent substrate and divides the angle formed between the line component P1 and the line component P2 into two, and wherein the average retardance B is an average retardance of a liquid crystal panel with incident light tilted by ±5° towards the pretilt direction of liquid crystal molecules of the liquid crystal panel, when a direction orthogonal to a main plane of the liquid crystal panel is determined as 0°” in claim 13 only requires that the phase difference compensation element is able to be used for a liquid crystal panel and configured to compensate a residual retardance of the liquid crystal panel, and it is not limited to the recited details of the liquid crystal panel and relationship with the liquid crystal panel).
Regarding claim 14, Koike discloses L (direction of longer axis of liquid crystals molecule, see fig.13A) is set to be matched with a pretilt direction of liquid crystal molecules of the liquid crystal panel projected on the surface of the transparent 
Regarding claim 15, Koike in view of Koike1 discloses a method for using a phase difference compensation element, in at least figs. 1, 2, 10-13B and 16, the method comprising: disposing the phase difference compensation element according to claim 1 (see rejection of claim 1 above) to face the liquid crystal panel, wherein the phase difference compensation element satisfies the following formula (1): 
0.5<A/B<1.5   Formula (1)  
where A is an average retardance of the phase difference compensation element with incident light tilted by ±5° towards a pretilt direction of liquid crystal molecules of the liquid crystal panel disposed to face the phase difference compensation element, when a direction orthogonal to a main plane of the phase difference compensation element is determined as 0°, and B is an average retardance of the liquid crystal panel with incident light tilted by ±5° towards the pretilt direction of the liquid crystal molecules of the liquid crystal panel, when a direction orthogonal to a main plane of the liquid crystal panel is determined as 0° (The Examiner notes: the claim limitations “wherein the phase difference compensation element is disposed to face a liquid crystal panel, and is configured to compensate a residual retardance of the liquid crystal panel, and wherein the phase difference compensation element satisfies the following formula (1): 0.5<A/B<1.5   Formula (1) where A is an average retardance of the phase difference compensation element with incident light tilted by ±5° towards a pretilt direction of liquid crystal molecules of the liquid crystal panel disposed to face the phase difference it has been held that a recitation with respect to the manner in which a claimed apparatus in intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Part Masham, 2 USPQ F.2d1647 (1987).  Koike discloses all the claimed structural limitations of the phase difference compensation element in claim 15; For instance, the claim limitations, “wherein the phase difference compensation element is disposed to face a liquid crystal panel, and is configured to compensate a residual retardance of the liquid crystal panel, and wherein the phase difference compensation element satisfies the following formula (1): 0.5<A/B<1.5   Formula (1) where A is an average retardance of the phase difference compensation element with incident light tilted by ±5° towards a pretilt direction of liquid crystal molecules of the liquid crystal panel disposed to face the phase difference compensation element, when a direction orthogonal to a main plane of the phase difference compensation element is determined as 0°, and B is an average retardance of the liquid crystal panel with incident light tilted by ±5° towards the pretilt direction of the liquid crystal molecules of the liquid crystal panel, when a direction orthogonal to a main plane of the liquid crystal panel is determined as 0°” in claim 15 only requires that the phase difference compensation element is able to be used to face a liquid crystal panel and configured to compensate a 
Regarding claim 16, Koike discloses the disposing is disposing the phase difference compensation element to face the liquid crystal panel to match L (direction of longer axis of liquid crystals molecule, see fig.13A) with the pretilt direction of liquid crystal molecules of the liquid crystal panel projected on the surface of the transparent substrate (see fig.13A and para.209), where L is a direction of a line component on the surface of the transparent substrate and divides the angle formed between the line component P1 and the line component P2 into two (see fig.13A).  

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike US 2015/0092117 in view of Koike1 US 20120293732 and Sharp US 2005/0259205
Regarding claim 10, Koike discloses a liquid crystal display device, in at least figs. 1, 2, 10-13B and 16, comprising: 
a liquid crystal panel (1,2 and 3, fig.10); and a phase difference compensation element (4) that is disposed to face the liquid crystal panel (see fig.10) and is configured to compensate a residual retardance of the liquid crystal panel (it’s the property of the phase different compensation element to compensate a residual retardance of the liquid crystal panel when the phase different compensation element used with the liquid crystal panel), wherein the phase difference compensation element includes: 
a transparent substrate (31;10); 

a second optical anisotropic layer (33 and 34) that is a birefringent layer obtained by depositing an inorganic material (para.28 and 29), where an angle formed between a direction along which the inorganic material is deposited in the birefringent layer and a surface of the transparent substrate is other than 90° (see figs.11 and 12); and 
wherein the second optical anisotropic layer includes a first oblique angle vapor deposition film (33), and a second oblique angle vapor deposition film (34) having a deposition direction different from a deposition direction of the first oblique angle vapor deposition film (see figs.11 and 12), wherein an angle formed between P1 (Nx1’) and P2 (Nx2’) is 84 degrees (para.208 discloses an angle is great than 70 degrees and less than 90 degrees), where P1 is a line component obtained by projecting a flying direction of a deposition material of the first oblique angle vapor deposition film on a surface of the transparent substrate, and P2 is a line component obtained by projecting a flying direction of a deposition material of the second oblique angle vapor deposition film on the surface of the transparent substrate (see fig.13A), and
where A is an average retardance of the phase difference compensation element with incident light tilted by ±5° towards a pretilt direction of liquid crystal molecules of the liquid crystal panel disposed to face the phase difference compensation element, when a direction orthogonal to a main plane of the phase difference compensation element is determined as 0°, and B is an average retardance of the liquid crystal panel with incident light tilted by ±5° towards the pretilt direction of the liquid crystal molecules of 
Koike does not explicitly discloses a matching layer in which two or more inorganic oxide films having mutually different refractive indexes are laminated, where the matching layer is disposed between the transparent substrate and the second optical anisotropic layer.
Koike1 discloses a liquid crystal display device, at least figs.1 and 3 and para.14, a matching layer (12, para.51) in which two or more inorganic oxide films having mutually different refractive indexes are laminated (para.49 and 51), where the matching layer is disposed between the transparent substrate (11) and the second optical anisotropic layer (13) for the purpose of diminishing reflection of incident light between it and the transparent substrate as well as the second optical anisotropic layer (para.51).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a matching layer in which two or more inorganic oxide films having mutually different refractive indexes are laminated, 
Moreover, Koike in view of Koike1 does not explicitly disclose the phase difference compensation element satisfies 0.5<A/B<1.5. However, one of ordinary skill in the art would have been led to the phase difference compensation element satisfies 0.5<A/B<1.5 through routine experimentation and optimization.  Applicant has not disclosed that the range (0.5<A/B<1.5) is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the phase difference compensation element satisfies 0.5<A/B<1.5 in the liquid crystal display device of Koike in view of Koike for the purpose of compensating the residual retardance of the liquid crystal panel and improving contrast.
Also, Sharp discloses a liquid crystal display device, in at least fig.2, the phase difference compensation element (compensator, 200) configured to compensate a residual retardance of the liquid crystal panel (LCoS panel, 202)(para.37) and the phase difference compensation element and the liquid crystal panel have similar average retardance, so that A/B≈1 (zero net retardance, para.37) for the purpose of 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the phase difference compensation element configured to compensate a residual retardance of the liquid crystal panel, the phase difference compensation element and the liquid crystal panel have similar average retardance, so that A/B≈1 as taught by Sharp in the liquid crystal display device of Koike in view of Koike1 in order to have the phase difference compensation element satisfies 0.5<A/B<1.5 for the purpose of compensating the residual retardance of the liquid crystal panel and maximizing contrast.
Regarding claim 11, Koike discloses the liquid crystal panel and the phase difference compensation element are disposed in a manner that a main plane of the liquid crystal panel is parallel to a main plane of the phase difference compensation element (see fig.10), or the main plane of the liquid crystal panel is tilted by 20 or less with respect to the main plane of the phase difference compensation element.  
Regarding claim 12, Koike discloses a projection image display device, in at least figs. 1, 2, 10-13B and 16, comprising: 
a light source (para.201) configured to emit light; 
a projection optical system (para.61 and 201) configured to project modulated light; and 
a liquid crystal display device (para.62) disposed on an optical path between the light source and the projection optical system, 
wherein the liquid crystal display device includes: 

a phase difference compensation element (4) that is disposed to face the liquid crystal panel (see fig.10) and is configured to compensate a residual retardance of the liquid crystal panel (it’s the property of the phase different compensation element to compensate a residual retardance of the liquid crystal panel when the phase different compensation element used with the liquid crystal panel), wherein the phase difference compensation element includes: 
a transparent substrate (31;10); 
a first optical anisotropic layer (32;11) that is a birefringent body including an inorganic material (para.118), where an optic axis of the birefringent body is orthogonal to the transparent substrate (para.115 and 206 and fig.1);
a second optical anisotropic layer (33 and 34) that is a birefringent layer obtained by depositing an inorganic material (para.28 and 29), where an angle formed between a direction along which the inorganic material is deposited in the birefringent layer and a surface of the transparent substrate is other than 90° (see figs.11 and 12); and 
wherein the second optical anisotropic layer includes a first oblique angle vapor deposition film (33), and a second oblique angle vapor deposition film (34) having a deposition direction different from a deposition direction of the first oblique angle vapor deposition film (see figs.11 and 12), wherein an angle formed between P1 (Nx1’) and P2 (Nx2’) is 84 degrees (para.208 discloses an angle is great than 70 degrees and less than 90 degrees), where P1 is a line component obtained by projecting a flying direction of a deposition material of the first oblique angle vapor deposition film on a surface of the transparent substrate, and P2 is a line component obtained by projecting a flying 
where A is an average retardance of the phase difference compensation element with incident light tilted by ±5° towards a pretilt direction of liquid crystal molecules of the liquid crystal panel disposed to face the phase difference compensation element, when a direction orthogonal to a main plane of the phase difference compensation element is determined as 0°, and B is an average retardance of the liquid crystal panel with incident light tilted by ±5° towards the pretilt direction of the liquid crystal molecules of the liquid crystal panel, when a direction orthogonal to a main plane of the liquid crystal panel is determined as 0° (it’s inherent to have A is an average retardance of the phase difference compensation element with incident light tilted by ±5° towards a pretilt direction of liquid crystal molecules of the liquid crystal panel disposed to face the phase difference compensation element, when a direction orthogonal to a main plane of the phase difference compensation element is determined as 0°, and B is an average retardance of the liquid crystal panel with incident light tilted by ±5° towards the pretilt direction of the liquid crystal molecules of the liquid crystal panel, when a direction orthogonal to a main plane of the liquid crystal panel is determined as 0°).
Koike does not explicitly discloses a matching layer in which two or more inorganic oxide films having mutually different refractive indexes are laminated, where the matching layer is disposed between the transparent substrate and the second optical anisotropic layer.
Koike1 discloses a projection image display device, at least figs.1 and 3 and para.14, a matching layer (12, para.51) in which two or more inorganic oxide films 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a matching layer in which two or more inorganic oxide films having mutually different refractive indexes are laminated, where the matching layer is disposed between the transparent substrate and the second optical anisotropic layer as taught by Koike1 in the projection image display device of Koike for the purpose of diminishing reflection of incident light between it and the transparent substrate as well as the second optical anisotropic layer.
Moreover, Koike in view of Koike1 does not explicitly disclose the phase difference compensation element satisfies 0.5<A/B<1.5. However, one of ordinary skill in the art would have been led to the phase difference compensation element satisfies 0.5<A/B<1.5 through routine experimentation and optimization.  Applicant has not disclosed that the range (0.5<A/B<1.5) is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the phase difference <A/B<1.5 in the liquid crystal display device of Koike in view of Koike for the purpose of compensating the residual retardance of the liquid crystal panel and improving contrast.
Also, Sharp discloses a projection image display device, in at least fig.2, the phase difference compensation element (compensator, 200) configured to compensate a residual retardance of the liquid crystal panel (LCoS panel, 202)(para.37) and the phase difference compensation element and the liquid crystal panel have similar average retardance, so that A/B≈1 (zero net retardance, para.37) for the purpose of compensating the residual retardance of the liquid crystal panel and maximizing contrast (para.37).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the phase difference compensation element configured to compensate a residual retardance of the liquid crystal panel, the phase difference compensation element and the liquid crystal panel have similar average retardance, so that A/B≈1 as taught by Sharp in the projection image display device of Koike in view of Koike1 in order to have the phase difference compensation element satisfies 0.5<A/B<1.5 for the purpose of compensating the residual retardance of the liquid crystal panel and maximizing contrast.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIA X PAN/           Primary Examiner, Art Unit 2871